EXHIBIT 23.3 CONSENT OF INDEPENDENT AUDITOR To the Shareholders and Board of DirectorsTrustAtlantic Financial Corporation and SubsidiaryRaleigh, North Carolina We consent to the use of our report dated April 7, 2014, with respect to the consolidated financial statements of TrustAtlantic Financial Corporation and Subsidiary as of and for the years ended December 31, 2013 and 2012, and to the reference to our firm under the caption Experts in the registration statement. /s/ Dixon Hughes Goodman LLP Raleigh, North CarolinaJanuary 23, 2015
